Citation Nr: 0006467	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for facial acne, to 
include as a result of exposure to Agent Orange.

2.  Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia, gallstones, and hepatitis B, to include 
whether separate evaluations are warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970 and from June 1974 to November 1992, including 
service in Vietnam.  This case came before the Board of 
Veterans' Appeals (Board) on appeal of a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  Jurisdiction over the claims 
folder was subsequently transferred to the RO in St. Louis, 
Missouri.

The Board also notes that the veteran's appeal for service 
connection for post-traumatic stress disorder and residuals 
of a fracture of the right foot was resolved by a March 1999 
rating decision granting service connection for these 
disabilities.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for facial 
acne, to include as a result of exposure to Agent Orange, is 
not plausible.

2.  All available relevant evidence necessary for an 
equitable determination of the original rating issue on 
appeal has been obtained.

3.  The veteran's hiatal hernia, gallstones, and hepatitis B 
are manifested by no more than a small, sliding hiatal hernia 
with flare-ups of epigastric distress 1-2 times a month.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for facial acne, to include as 
due to exposure to Agent Orange.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an evaluation in excess of 10 percent, 
to include assignment of a separate compensable evaluation, 
for hiatal hernia, gallstones, and hepatitis B have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.112, 4.113, 4.114, Diagnostic Codes 7314, 7345, 
7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

With respect to the claim for service connection, the Board 
must determine whether the appellant has submitted evidence 
of a well-grounded claim.  If he has not, his claim must 
fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted on a presumptive basis for 
chloracne or other acneform disease consistent with chloracne 
on the basis of a veteran's exposure to an herbicide agent 
(Agent Orange) during service in the Republic of Vietnam if 
certain requirements are met.  Those requirements include 
that the disease was manifested to a compensable degree 
within one year of the last date on which the veteran was 
exposed to an herbicide agent in service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (1999).

The veteran's service medical records, including final 
medical history and physical examination reports dated in 
August 1992, do not reveal any evidence of facial acne.

On VA examination in February 1993, the veteran's skin was 
noted to be normal.  On VA Agent Orange examination in 
December 1993, the veteran said that he had had facial acne 
since he was in Vietnam.  Skin examination revealed multiple 
tiny pustules involving the face, particularly the cheek area 
and forehead.  Facial acne was diagnosed.

The veteran reported on VA examination in December 1998 a 
history of facial acne since he served in Vietnam.  On 
physical examination, the veteran's skin was described as 
unremarkable, with minimal pitting noted on both cheeks.  The 
diagnosis was facial acne, resolved.

The Board notes that there were no complaints or findings of 
facial acne noted either in the service medical records or in 
the report of the VA examination in February 1993.  The 
initial notation of facial acne was not until VA examination 
in December 1993 and this was considered to have resolved 
when he was examined by VA in December 1998.  

There is no medical evidence suggesting the presence of 
facial acne until more than one year after the veteran's 
final discharge from service and many years after his period 
of service in Vietnam.  In addition, there is no medical 
evidence of a nexus between the claimed disability and 
service, to include Agent Orange exposure in service.  
Moreover, although facial acne was diagnosed in December 
1993, the diagnosis did not relate to a condition which had 
been continuously manifested since service since the disorder 
was not found on service discharge examination or VA 
examination in February 1993 and there is no other competent 
evidence of a continuity of symptomatology since service.  

The evidence of facial acne in service or of a nexus between 
service Agent Orange exposure and facial acne is limited to 
the veteran's own statements.  However, as a lay person he is 
not competent to diagnose acne or render a medical opinion 
concerning its etiology.  See  Espiritu v. Derwinski, 2 
Vet.App. 492, 494-495 (1992).  Therefore, the veteran's claim 
for service connection for facial acne, to include as a 
result of exposure to Agent Orange, is not well grounded.  

Original Evaluation

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to this claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
gastrointestinal disability.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA examination in February 1993, the diagnoses were 
hepatitis not found, no recurrence; cholelithiasis, by 
ultrasound, asymptomatic at present; and small sliding hiatal 
hernia, by upper gastrointestinal X-ray series.

On VA Agent Orange examination in December 1993, the veteran 
complained of trouble with a hiatal hernia.  The veteran's 
abdomen was considered essentially within normal limits on 
physical examination in December 1993.  The pertinent 
diagnoses were gallstones, not found at present; hepatitis B, 
no residual; and small sliding hiatal hernia by upper 
gastrointestinal X-ray series.

The veteran underwent a VA general medical examination in 
December 1998.  He complained of an increase in 
gastrointestinal reflux with epigastric distress, with flare-
ups 1-2 times a month for 1-2 days.  Physical examination did 
not reveal any abdominal abnormality.  It was noted that an 
echogram of the abdomen in October 1998 showed a normal 
appearing gallbladder and that a blood test for hepatitis B 
in October 1998 was negative.  The pertinent diagnosis was 
hernia/gallstones/hepatitis B, not found.

The veteran is currently assigned a 10 percent evaluation for 
hiatal hernia, gallstones, and hepatitis B.  

Chronic cholelithiasis is rated as for chronic cholecystitis.  
38 C.F.R. § 4.114, Diagnostic Code 7315.  A zero percent 
evaluation is assigned for chronic cholecystitis that is 
mild; a 10 percent evaluation is warranted for chronic 
cholecystitis that is moderate, with gall bladder dyspepsia, 
confirmed by X-ray technique, and with infrequent attacks 
(not over two or three a year) of gall bladder colic, with or 
without jaundice.  38 C.F.R. § 4.114, Diagnostic Code 7314.

A noncompensable evaluation is assigned for infectious 
hepatitis that is healed and nonsymptomatic; a 10 percent 
evaluation is warranted for infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  38 C.F.R. § 4.114, Diagnostic Code 7345.

A 30 percent evaluation is assigned for hiatal hernia when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health; a 10 percent evaluation is 
assigned for hiatal hernia when there are two or more of the 
above symptoms of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in Sec. 4.14.  
38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Since the medical evidence of record does not reveal any 
evidence of gallstones or residuals of hepatitis B, a 
noncompensable evaluation is the correct evaluation for 
cholecystitis under Diagnostic Code 7314 and for infectious 
hepatitis under Diagnostic Code 7345.  With respect to the 
veteran's hiatal hernia, the Board notes that a small sliding 
hiatal hernia only was shown on an upper gastrointestinal X-
ray series in February 1993.  No hernia was diagnosed on VA 
examination in December 1998.  Although the veteran 
complained in December 1998 of gastrointestinal reflux with 
epigastric distress with flare-ups 1-2 times a month, there 
is no evidence of recurrent epigastric distress with symptoms 
productive of considerable impairment of health.  Therefore, 
no more than a 10 percent evaluation is warranted for the 
veteran's hiatal hernia under the provisions of Diagnostic 
Code 7346.

Although the 10 percent evaluation under Diagnostic Code 7346 
could be elevated to the next higher rating, 30 percent, if 
it were found that the severity of the overall disability 
warranted such elevation, the Board finds that the veteran's 
symptomatology does not warrant elevation of the rating 
beyond the currently assigned 10 percent since no disabling 
manifestation of gallstones or hepatitis B is shown.


ORDER

Service connection for facial acne, to include as a result of 
exposure to Agent Orange, is denied.



Entitlement to an evaluation in excess of 10 percent, to 
include a separate evaluation, for hiatal hernia, gallstones, 
and hepatitis B is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

